                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 2:19CR00006-001
                                                )
v.                                              )      OPINION AND ORDER
                                                )
TRAVIS LEE PENNINGTON,                          )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )


      Travis Lee Pennington, Pro Se.

      The defendant, sentenced by this court on February 7, 2020, has filed a pro se

motion seeking to correct his sentence under Federal Rule of Criminal Procedure

35(a). He contends that the court committed clear error in calculating his Criminal

History Category because one of the prior sentences used to calculate that category

had been found to be attributable to someone else, and not him.

      Even if Rule 35(a) could be used to correct the defendant’s sentence for the

reason stated, the defendant is incorrect in his assumption. It is true that the

Probation Officer initially attributed the prior sentence in question to the defendant

in the first version of the Presentence Investigation Report (PSR) released to the

parties, but upon objection by the defendant’s counsel, the Probation Officer

corrected the report, as noted in his Addendum to the PSR, and the final version of
the PSR received by the court before the sentencing hearing did not contain the prior

sentence in question. Thus, the sentence complained of was not counted in the

scoring of the defendant’s Criminal History Category.1

      For these reasons, it is ORDERED that the defendant’s motion, ECF No. 795,

is DENIED.

                                                 ENTER: February 24, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




      1
         As noted in the Addendum to the PSR, the defendant objected to former paragraph
341, stating that the defendant was not convicted of shoplifting “as it was Travis M.
Pennington, not the defendant Travis Lee Pennington.” PSR Addendum, ECF No. 749.
The Probation Officer replied, “After checking the court records, the defendant is correct
and said conviction will be removed from the report.” Id. No shoplifting conviction was
used to calculate the defendant’s Criminal History Category.
                                           -2-
